Title: To Alexander Hamilton from James Watson, 2 February 1792
From: Watson, James
To: Hamilton, Alexander



Sir
New York Feby 2d. 1792

The nature of my business has allowed me but a few liesure moments since my return to this place. I called pretty early, & repeatedly on General Schuyler, but have not had the good fortune to find him at home: If I had I am not sufficiently known to him, to expect his confidential communications on a subject so delicate as that of the approaching Election.
Knowing that truth & the public good engage all your attention, & govern all your actions, it may serve as apology for my suggesting the observations I have made, & the inferences that result. So far then as I have been able to collect opininions, there is some prospect that the gentleman alluded to in our last interview may at all events be prefered to the Government; And in case it was tho’t expedient to give him the Federal interest, the probability would be strong.
If that Interest is denied him, & he succeeds; will it not make him an enemy if he is not one now, or increase his enmity if he now has any? If he is refused this support, & fails; will he not return to the senate of the United States, imbittered against the government & its ablest advocates? a circumstance the more to be regretted in the present irritable State of the Legislature, & Body Politic: If this aid is given him, & he fails; will it not serve to moderate his conduct, or rather to bind him by the ties of interest & gratitude to his supporters? If it could be possible that he should absolve himself from these ties, would not the ingratitude, & atrocity of the act, diminish his power of doing harm, & make all future opposition to him equally just & popular? You will have the goodness to recollect that these remarks, are founded upon the presumption, that Judge Yates chuses not to be a candidate, & that he will resign his pretensions with most satisfaction to the character in Question.
This I am assured is the fact, without which I should not have troubled you with these remarks.
Whenever I imagine how much easier it is to embarrass, & obstruct the benign operations of Government than to give them the requisite tone, & vigour I am solicitous, to remove talents, perseverance & address as far from the opposition as possible. I have omitted to urge any positive good, that may result from this measure; Altho’ I am strongly persuaded that a very great one may accrue.
The absence of evil will continue to be desirable, untill the public mind becomes more quiet, & Federal habits take deeper root. I shall only add that the cautious distance observed by this gentleman, towards all parties, however exceptionable in a politician may be a real merit in a Governor.
I have the honor to be,   With perfect truth & Esteem   Your Most Humble Servant
James Watson
Hone A Hamilton Esqr
